DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mu Yang and Jing Shi on February 17, 2022.
The application has been amended as follows: 
1.	(Currently Amended) 	A device for video processing, comprising:
a processor, the processor configured at least to:
identify prediction information for a current subblock, wherein the prediction information comprises a plurality of sample values in a first reference block and a plurality of sample values in a second reference block; 
obtain a prediction sample value difference based on the plurality of sample values 
determine whether the prediction sample value difference is less than a value; and
decode the current subblock based on the determination of whether the prediction sample value difference is less than the value, wherein bi-directional optical flow (BIO) is enabled for the current subblock based on [[the]] a determination that the prediction sample value difference is equal to or greater than the value, and BIO is disabled for the current subblock based on [[the]] a determination that the prediction sample value difference is less than the value. 

10.	(Currently Amended)	A method for video processing, comprising:
identifying prediction information for a current subblock, wherein the prediction information comprises a plurality of sample values in a first reference block and a plurality of sample values in a second reference block; 
 obtaining a prediction sample value difference based on the plurality of sample values in the first reference block and the plurality of sample values in the second reference block;
determining whether the prediction sample value difference is less than a value; and
decoding the current subblock based on the determination of whether the prediction sample value difference is less than the value, wherein bi-directional optical flow (BIO) is enabled for the current subblock based on [[the]] a determination that the prediction sample value difference is equal to or greater than the value, and BIO is disabled for the current subblock based on [[the]] a determination that the prediction sample value difference is less than the value. 

12.	(Currently Amended) The method of claim 11, wherein the plurality of sample values in the first reference block are interpolated, and the plurality of sample values in the second reference block are interpolated.

19.	(Currently Amended) The device of claim 1, wherein the first reference block is a first reference subblock, and the second reference block is a second reference subblock.

25.	(Currently Amended) The method of claim 10, wherein the first reference block is a first reference subblock, and the second reference block is a second reference subblock.

27.	(Currently Amended) 	A device for video processing, comprising:
a processor, the processor configured at least to:
identify prediction information for a current subblock, wherein the prediction information comprises a plurality of sample values in a first reference block and a plurality of sample values in a second reference block; 
obtain a prediction sample value difference based on the plurality of sample values 
determine whether the prediction sample value difference is less than a value; and
encode the current subblock based on the determination of whether the prediction sample value difference is less than the value, wherein bi-directional optical flow (BIO) is enabled for the current subblock based on [[the]] a determination that the prediction sample value difference is equal to or greater than the value, and BIO is disabled for the current subblock based on [[the]] a determination that the prediction sample value difference is less than the value. 

29.	(Currently Amended) A method for video processing, comprising:
identifying prediction information for a current subblock, wherein the prediction information comprises a plurality of sample values in a first reference block and a plurality of sample values in a second reference block; 
obtaining a prediction sample value difference based on the plurality of sample values 
determining whether the prediction sample value difference is less than a value; and
encoding the current subblock based on the determination of whether the prediction sample value difference is less than the value, wherein bi-directional optical flow (BIO) is enabled for the current subblock based on [[the]] a determination that the prediction sample value difference is equal to or greater than the value, and BIO is disabled for the current subblock based on [[the]] a determination that the prediction sample value difference is less than the value. 
31.	(Currently Amended) 	A non-transitory computer-readable storage media including instructions for causing one or more processors to:
identify prediction information for a current subblock, wherein the prediction information comprises a plurality of sample values in a first reference block and a plurality of sample values in a second reference block; 
 obtain a prediction sample value difference based on the plurality of sample values in the first reference block and the plurality of sample values in the second reference block;
determine whether the prediction sample value difference is less than a value; and
decode the current subblock based on a determination of whether the prediction sample value difference is less than the value, wherein bi-directional optical flow (BIO) is enabled for the current subblock based on a determination that the prediction sample value difference is equal to or greater than the value, and BIO is disabled for the current subblock based on the determination that the prediction sample value difference is less than the value.


Allowable Subject Matter
Claim(s) 1 – 3, 7, 8, 10 – 12,16, 17, 19, 23, 25, and 27 - 33 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a device for video processing, comprising: a processor, the processor configured at least to: identify prediction information for a current subblock, wherein the prediction information comprises a plurality of sample values in a first reference block and a plurality of sample values in a second reference block; obtain a prediction sample value difference based on the plurality of sample values comprised in the first reference block and the plurality of sample values comprised in the second reference block; determine whether the prediction sample value difference is less than a value; and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487